 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   BENJAMIN ORTIZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 6:17-po-00728-JDP
12                        Plaintiff,                STIPULATION AND ORDER TO VACATE
                                                    REVIEW HEARING AND TERMINATE
13   vs.                                            UNSUPERVISED PROBATION
14   BENJAMIN ORTIZ,                                JUDGE: Hon. Jeremy D. Peterson
15                       Defendant.
16
17
18
19          IT IS HEREBY STIPULATED by and between the parties hereto through their

20   respective counsel that the review hearing scheduled for September 10, 2019 at 10:00 a.m. be

21   vacated, and the term of unsupervised probation be terminated early, in light of Mr. Ortiz’s

22   compliance with all conditions and complete payment of the financial penalty imposed.

23          Mr. Ortiz was sentenced on October 3, 2018 to 12 months of unsupervised probation with

24   the conditions that he obey all laws and pay a total financial penalty of $400 in installments of

25   not less than $40 per month, with payment to be complete by August 3, 2019. At the time of

26   sentencing, the Court indicated that should Mr. Ortiz complete his financial penalty payments

27   within the specified time frame and otherwise comply with the terms and conditions of his

28   probation, the Court would terminate his probation after six months.
 1             Mr. Ortiz has completed payment of the total financial penalty and is otherwise in
 2   compliance with the terms and conditions of his probation. It is therefore the request of the
 3   parties that the review hearing scheduled for September 10, 2019 at 10:00 a.m. be vacated, and
 4   the term of unsupervised probation be terminated.
 5                                                                    Respectfully submitted,
 6                                                                    MCGREGOR SCOTT
                                                                      United States Attorney
 7
     DATED: July 10, 2019                                      By:    /s/ Susan St. Vincent
 8                                                                    SUSAN ST. VINCENT
                                                                      Acting Legal Officer
 9                                                                    National Park Service
                                                                      Yosemite National Park
10
11                                                                    HEATHER E. WILLIAMS
                                                                      Federal Defender
12
     DATED: July 10, 2019                                      By:    /s/ Megan T. Hopkins
13                                                                    MEGAN T. HOPKINS
                                                                      Assistant Federal Defender
14                                                                    Attorney for Defendant
                                                                      BENJAMIN ORTIZ
15
16
17                                                             ORDER
18
19             Good cause appearing, the above STIPULATION TO VACATE REVIEW HEARING
20   AND TERMINATE UNSUPERVISED PROBATION in Case No. 6:17-po-00728-JDP is hereby
21   accepted and adopted as the order of this court. The hearing currently set for September 10,
22   2019 is hereby vacated and the term of unsupervised probation is hereby terminated as of the
23   date of the signing of this order.
24
25   IT IS SO ORDERED.
26
27   Dated:        July 16, 2019
                                                                     UNITED STATES MAGISTRATE JUDGE
28

     MR
      ORTIZ /Stipulation to Terminate Unsupervised Probation    -2-
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     MR
      ORTIZ /Stipulation to Terminate Unsupervised Probation   -3-
